FILED
                            NOT FOR PUBLICATION                                OCT 17 2012

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10386

              Plaintiff - Appellee,              D.C. No. 4:10-cr-03004-RCC-
                                                 BPV-1
  v.

VALENTINO BOL MAJAK,                             MEMORANDUM*

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                           Submitted October 15, 2012**
                             San Francisco, California

Before: TALLMAN, CALLAHAN, and HURWITZ, Circuit Judges.


       Valentino Bol Majak appeals his convictions for possession of marijuana

with intent to distribute, 21 U.S.C. § 841(a)(1), (b)(1)(B)(vii), and fleeing from an



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
immigration checkpoint, 18 U.S.C. § 758. He argues that the district court erred in

admitting expert testimony to show that he knowingly possessed the marijuana.

      Majak was apprehended after fleeing from a Border Patrol checkpoint at

high speed; approximately 400 pounds of marijuana was found in the trunk of his

car. Majak testified that he did not know how the marijuana got there and

suggested that Border Patrol agents must have placed it there after his arrest. An

expert in drug trafficking testified for the Government that drug traffickers do not

typically use unknowing couriers to transport drugs.

      We review a district court’s decision admitting drug-courier expert

testimony for abuse of discretion. United States v. Sepulveda-Barraza, 645 F.3d

1066, 1070 (9th Cir. 2011). The district court did not abuse its discretion in this

case. Expert drug-courier testimony “is admissible when relevant, probative of a

defendant's knowledge, and not unfairly prejudicial.” Id. at 1072. The testimony

here was relevant because Majak disavowed knowledge as to how the marijuana

got into his trunk. Majak’s suggestion that the Border Patrol agents may have

placed the marijuana there did not render the expert testimony irrelevant. See

United States v. Cordoba, 104 F.3d 225, 229 (9th Cir. 1997) (noting that expert

testimony about unknowing couriers is generally probative of the defendant’s




                                          2
knowledge of possession (citing United States v. Castro, 972 F.2d 1107, 1111 (9th

Cir. 1992)).


      AFFIRMED.




                                        3